Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2020 and 12/29/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is rejected under 35 U.S.C. 101 because it recites “A computer-readable medium” It is Office Policy that such mediums be designated as “Non-transitory computer readable medium” in order to exclude transitory media such as a carrier wave or signal which are not statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 repeats the same limitations as its parent claim 1, which fail to further the claim scope of its parent claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 2018/0165508).
Claim 1, Othman teaches a computer-readable medium comprising instructions that are executable by one or more processors to cause a computing device to: 
obtain a verification image (Othman discloses capturing images depicting a plurality of fingers of a subject in [0015]; “the user's four fingers could be captured using a smartphones rear facing camera simultaneously or sequentially as face and/or iris capture is made using the front facing camera” in [0154], see also [0088]);
extract a set of verification image features from the verification image (Othman discloses “Features from this biometric are extracted just like in the enrollment phase to obtain a current biometric identifier” in [0052]);
process the set of verification image features and a set of enrollment image features using a convolutional neural network to determine a metric; and determine whether the verification image matches an enrollment image based on the metric (Othman discloses “By comparing the two fingerprints we can perform verification where the more similar they are, the more likely they are a correct match” in [0237]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]. Here, a metric can be computed to determine whether two images are closely matching. These two images can be one of verification image, the other can be enrollment image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Othman by applying a metric computation to the comparison between the enrollment image and the 

As to Claim 2, the modified Othman teaches the computer-readable medium 1, wherein the enrollment image and the verification image both comprise a human iris (Othman discloses “the user's four fingers could be captured using a smartphones rear facing camera simultaneously or sequentially as face and/or iris capture is made using the front facing camera” in [0154]).

As to Claim 3, the modified Othman teaches the computer-readable medium 1, wherein the enrollment image and the verification image both comprise a human face  (Othman discloses “the user's four fingers could be captured using a smartphones rear facing camera simultaneously or sequentially as face and/or iris capture is made using the front facing camera” in [0154]).

As to Claim 5, the modified Othman teaches the computer-readable medium 1, further comprising additional instructions that are executable by the one or more processors to process a plurality of sets of enrollment image features with the set of verification image features using the convolutional neural network to determine the metric (Othman discloses “by applying the CNN with the trained similarity learning model, a feature vector for both a previously unseen verification fingerprint and an enrolled fingerprint can be obtained” in [0237]; “two images of the a metric made relating to the closeness of fit to a real finger” in [0209]).)

Claim 11 recites similar limitations as claim 1 but in a device form. Therefore, the same rationale used for claim 1 is applied.

As to Claim 12, the modified Othman teaches the computing device of claim 11, further comprising additional instructions that are executable by the one or more processors to:
receive a user request to perform an action; and perform the action in response to determining that the metric exceeds a predefined threshold value (Othman discloses “while traditionally CNNs are trained on full face images, the system can also train individual CNNs on particular regions of the face, and then combine all scores from each model” in [0259]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]; “by the processor during the matching and scoring process, a minimum number of the probe fingers to individually produce matching scores that cross a secondary threshold, as well as requiring that the combination of matching scores passes the primary matching threshold in order to determine a positive match” in [0132]; “Biometrics can be used for identification and/or authentication (also referred to as identity assertion and/or verification)” in [0003].)

Claim 19 recites similar limitations as claim 1 but in a system form and a server/client system (Othman, [0043, 0048]. Therefore, the same rationale used for claim 1 is applied.

As to Claim 20, the modified Othman teaches the system of claim 19, further comprising additional instructions that are executable by the one or more processors to:
extract the set of verification image features from the verification image (Othman discloses “Features from this biometric are extracted just like in the enrollment phase to obtain a current biometric identifier” in [0052]);
obtain an enrollment image; and extract the set of enrollment image features from the enrollment image (Othman, [0052, 0078]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 2018/0165508) in view of Cheng et al. (US 2020/0327308).
As to Claim 4, the modified Othman teaches the computer-readable medium 1. The combination of Cheng further teaches following limitations:
 the set of verification image features are extracted from the verification image using a set of verification complex-response layers; and the computer-readable medium further comprises additional instructions that are executable by the one or more processors to obtain the enrollment image and extract the set of enrollment image features from the enrollment image using a set of enrollment complex-response layers (Othman discloses “Features from this biometric are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman with the teaching of Cheng so that a CNN may include one or more layers to obtain a bigger neural network (Cheng, [0015-0017]).

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 2018/0165508) in view of Yoo et al. (US 2019/0034708).
As to Claim 6, the modified Othman teaches the computer-readable medium 1. The combination of Yoo further teaches following limitations:
wherein the convolutional neural network is included in a recurrent neural network (Yoo, [0099]), and further comprising additional instructions that are executable by the one or more processors to:
obtain a plurality of verification images; extract a plurality of sets of verification image features from the plurality of verification images (Othman, [0015, 0052, 0154]); and
process each set of verification image features with the set of enrollment image features to determine a plurality of metrics, wherein the metric that is determined in connection with processing a particular set of verification image features depends on information obtained in connection with processing one or more previous sets of verification image features  (Othman discloses “By comparing the two fingerprints we can perform verification where the more similar they are, the more likely they are a correct match” in [0237]; “the processor can be configured to calculate a metric for detection quality, and based on the metric, apply a series of detection methods until a result of high enough quality is achieved” in [0095]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]. Yoo further discloses “The liveness test model may include a recurrent connection structure that is configured so a determination of liveness of the object, with respect to the input image being a current frame, is dependent on results of the liveness test model obtained with respect to a previous frame” in [0033]; “in a neural network example, the recurrent structure may be represented by outputs of nodes of one layer being connected back to the same layer, being fed back to a previous layer, provided to a context layer or node for subsequent output” in [0099].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman with the teaching of Yoo so that the liveness test model having such a recurrent connection structure may be suitable for performing a liveness test taking into consideration successive image frames (Yoo, [0083]).
Claim 7, Othman in view of Yoo teaches the computer-readable medium 6, further comprising additional instructions that are executable by the one or more processors to determine an additional metric that indicates a likelihood that the plurality of verification images correspond to a live human being (Othman discloses determining a matching score to define a likelihood that the pair of finger images belong to the same finger in [0129, 0259]; a liveness detection method in [0136]. Yoo further discloses “The liveness test model may include a recurrent connection structure that is configured so a determination of liveness of the object, with respect to the input image being a current frame, is dependent on results of the liveness test model obtained with respect to a previous frame” in [0033], see also [0083].)

As to Claim 8, the modified Othman teaches the computer-readable medium 1. The combination of Yoo further teaches following limitations:
wherein the convolutional neural network is included in a recurrent neural network (Yoo, [0099]), and further comprising additional instructions that are executable by the one or more processors to:
obtain a plurality of enrollment image features corresponding to a plurality of enrollment images (Othman, [0052, 0078]); 
extract a plurality of sets of verification image features from the plurality of verification images (Othman, [0015, 0052, 0154]); and
process each set of verification image features with the plurality of sets of enrollment image features to determine a plurality of metrics, wherein the metric that is determined in connection with processing a particular set of verification image features depends on information obtained in connection with processing one or more previous sets of verification image features (Othman discloses “By comparing the two fingerprints we can perform verification where the more similar they are, the more likely they are a correct match” in [0237]; “the processor can be configured to calculate a metric for detection quality, and based on the metric, apply a series of detection methods until a result of high enough quality is achieved” in [0095]; “two images of the user's finger( s) can be taken from different angles, the shape of the fingers are deduced and a metric made relating to the closeness of fit to a real finger” in [0209]. Yoo further discloses “The liveness test model may include a recurrent connection structure that is configured so a determination of liveness of the object, with respect to the input image being a current frame, is dependent on results of the liveness test model obtained with respect to a previous frame” in [0033]; “in a neural network example, the recurrent structure may be represented by outputs of nodes of one layer being connected back to the same layer, being fed back to a previous layer, provided to a context layer or node for subsequent output” in [0099].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman with the teaching of Yoo so that the liveness test model having such a recurrent connection structure may be suitable for performing a liveness test taking into consideration successive image frames (Yoo, [0083]).

Claim 9 is rejected based upon similar rationale as Claim 7.

Claim 15 is rejected based upon similar rationale as Claim 6.
Claim 16 is rejected based upon similar rationale as Claim 7.
Claim 17 is rejected based upon similar rationale as Claim 8.
Claim 18 is rejected based upon similar rationale as Claim 9.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 2018/0165508) in view of Ackerman et al. (US 2020/0143163).
Claim 10 recites similar limitations as claim 1 but in a left-eye and right eye enrollment/verification image form. Ackerman further discloses “the at least one probe image can include iris biometric data associated with left and right irises of the subject… both the left and right irises can be analyzed relative to respective left and right iris enrollment images” in [0015]; “independent (or simultaneous) matching of the left and right iris probe images can be performed to the respective first and second optimized orders” in [0023]. The motivation of the combination of Othman with the teaching of Ackerman is that both left and right irises of the subject can be analyzed relative to the corresponding left and right iris enrollment data, rather than authenticating the subject based on biometric matching of a single iris (e.g., a left iris) (Ackerman, [0063]).

As to Claim 14, the modified Othman teaches the computing device of claim 11, further comprising:
a plurality of sets of enrollment image features stored in the memory; and
additional instructions that are executable by the one or more processors to process the plurality of sets of enrollment image features with the set of verification image features using the convolutional neural network to determine the metric (Othman discloses “FIG. 10 depicts "center," "left," and "right" images
captured at the enrollment stage” in [0041]; “the anti-spoofing techniques may include capturing one or more images of a user's fingers and analyzing the captured images
for indications of liveness” in Abstract. Ackerman further discloses “the at least one probe image can include iris biometric data associated with left and right irises of the subject… both the left and right irises can be analyzed relative to respective left and right iris enrollment images” in [0015]; “independent (or simultaneous) matching of the left and right iris probe images can be performed to the respective first and second optimized orders” in [0023].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman with the teaching of Ackerman so that both left and right irises of the subject can be analyzed relative to the corresponding left and right iris enrollment data, rather than authenticating the subject based on biometric matching of a single iris (e.g., a left iris) (Ackerman, [0063]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 2018/0165508) in view of Dal Mutto et al. (US 2019/0108396).
As to Claim 13, the modified Othman teaches the computing device of claim 12. The combination of Dal Mutto further teaches following limitations:
wherein the computing device comprises a head-mounted mixed reality device, and wherein the action comprises loading a user model corresponding to a user of the computing device (Othman discloses “devices such as laptops, tablets and smartphones operated by users” in [0043] and matching threshold in [0132]. Dal Mutto further teaches a HMD in [0185]; “In some embodiments of the present invention, the 3-D model is supplied as input to the CNN. In other embodiments of the present invention, 2-D renderings of the 3-D multi-view model from various angles are supplied as input to the CNN” in [0219]; “extracting feature vectors from 3-D models” in [0222]; “a neural network is used in place of computing distances or a difference metric between the scanned 3-D multi-view model and the reference model” in [0223] and similarity metric in [0147]; “by a biometric identification system configured to perform biometric identification techniques (e.g., fingerprint or face scanning)” in [0168]. For the instance of authentication by face identification, a 3D model of the user can be loaded as input to the CNN to evaluate the similarity metric between the enrollment model and the verification model.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Othman with the teaching of Dal Mutto so that the training set may include 3D model of the objects to extract feature vectors from 3D models for metric calculation in a neural network (Dal Mutto, [0222-0223]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612